DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneda et al. (Pub. No. US 2004/0114251 A1; hereafter Kaneda) in view of Fukino (U.S. Patent No. 5,561,561; hereafter Fukino).
Regarding claim 1, Kaneda discloses a lens device comprising: a movable lens capable of being moved in a direction of an optical axis (see Kaneda Fig. 4, item 7); a target position information acquiring 

Fukino discloses a manual priority autofocus mode “MF priority AF” which provides autofocusing, but also allows the user to manually override the autofocus through manual manipulation of the focus ring. Fukino col. 7, ll. 44-67 disclose that “when the driving power source is supplied to the motor 15 by the control device, not shown, the cam cylinder 4 is rotated in the circumferential direction through the intermediary of the gear 18 and reduction gear 19 of the motor 15... whereby the AF operation is performed” and that “when the manually operated ring 13 is then rotated during the AF operation in such MF priority AF mode, the rotation signal of the manually operated ring 13 is detected by the pattern portion 16 of the rotation detecting means and the detecting portion 17 fixed to the fixed barrel 1, and the supply of the power source to the motor 15 is cut off by the control device.”
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a MF priority AF mode with a focus ring operation/absence determining unit like that discussed in Fukino in order to provide maximum focusing flexibility be allowing the user to manually adjust focus on the fly without having to stop and switch between manual and autofocus modes.

 Regarding claim 2, Kaneda as modified discloses the lens device according to claim 1, wherein the operation presence/absence determining unit determines that the operating member is operated in a case where a difference between the position of the operating member based on the information of the target position and the position of the operating member detected by the operating member position detection unit is equal to or greater than a threshold value (see Kaneda Fig. 6, steps S602-S603).



 	Regarding claim 4, Kaneda as modified discloses the lens device according to claim 2, wherein the target position information acquiring unit acquires the information of the target position by calculating the target position based on light having passed through the movable lens (see Kaneda paragraph [0092] “the direction and speed for driving the focus lens unit 7 for the autofocus operation are determined. Here, the contents are determined according to… a television signal autofocus operation (in many cases, this signal is of a value resulting from the extraction of high-frequency components contained in the video signal)”).

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542.  The examiner can normally be reached on Monday-Friday 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NOAM REISNER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        4/20/2021